DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention II and Species A1 in the reply filed on 05/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 and 14-21 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 and 05/26/2022 were filed after the filing date of this application on 07/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “wherein tuner”. It is unclear if applicant intended to recite “wherein a tuner” or “wherein the tuner”. Accordingly, the scope of the claim cannot be determined. For the purpose of this Office Action the Office will interpret the claim as “wherein the tuner”. 
Claims 32-34 are indefinite based on their dependence from claim 31. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 22-24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2016/0156149 A1), hereafter Takabayashi, in view of Sato et al. (US 2009/0122817), hereafter Sato, in further view of Funabashi et al. (US 2003/0047738 A1), hereafter Funabashi.
Regarding claim 1, Takabayashi discloses a reflective semiconductor optical amplifier (Fig. 14) comprising: a gain chip (Fig. 14 element 4) comprising: a diode formed by a first layer doped with a first type of dopant (Fig. 11A element 15) and a second layer doped with a second type of dopant (Fig. 11A element 17) disposed between a first facet (Fig. 14 element 4 opposite element 5) and a partially reflective second facet (Fig. 14 element 5); an active layer formed between the first layer and the second layer and configured to generate light that is reflected by the partially reflective second facet (Fig. 11A element 16); and a tuner configured to: receive through the first facet the light reflected by the partially reflective second facet (Fig. 14 element 3); and output peaks separated by a predetermined wavelength range to the gain chip through the first facet (Fig. 12); wherein the gain chip outputs a first peak as a laser light through the partially reflective second facet while the partially reflective second facet suppresses a third peak of a greater wavelength than the first peak (Fig. 14 element 38A; Figs. 2A-2C; [0047]). Takabayashi does not explicitly disclose the first facet has an antireflective coating and an absorption layer formed in the second layer near the active layer wherein the absorption laver suppresses a second peak of a lower wavelength than the first peak. However, Sato discloses the first facet has an antireflective coating (Fig. 1 element 5; [0091]). The advantage, as is known in the art, is to allow efficient coupling between the SOA and tuner. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Takabayashi with the first facet has an antireflective coating as disclosed by Sato in order to allow efficient coupling between the SOA and tuner. Takabayashi in view of Sato do not explicitly disclose an absorption layer formed in the second layer near the active layer wherein the absorption laver suppresses a second peak of a lower wavelength than the first peak. However, Funabashi discloses an absorption layer formed in the second layer near the active layer wherein the absorption laver suppresses a second peak of a lower wavelength than the first peak ([0026]; Fig. 7; [0047]). The advantage is to suppress undesired side modes at a wavelength lower than the desired wavelength peak ([0047]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Takabayashi in view of Sato with an absorption layer formed in the second layer near the active layer wherein the absorption laver suppresses a second peak of a lower wavelength than the first peak as disclosed by Funabashi in order to suppress undesired side modes at a wavelength lower than the desired wavelength peak.
Regarding claim 22, Takabayashi further discloses the first and second types of dopants have opposite polarities (Fig. 11A shows an n-type layer and a p-type layer which are opposite polarities).
Regarding claim 23, Takabayashi further discloses the light generated by the active layer is amplified between the partially reflective second facet and the first facet before exiting through the first facet (Fig. 14 element 4). For the same reasons as outlined above, Sato further discloses forming the first facet as an antireflective facet (Fig. 1 element 5; [0091]).
Regarding claim 24, Takabayashi further discloses the partially reflective second facet has light reflectivity that monotonically decreases with increasing wavelength (Fig. 2C shows a constant reflectance for increasing wavelength and monotonically decreases means always constant or decreasing).
Regarding claim 26, Takabayashi further discloses the partially reflective second facet has low-reflection characteristics providing decreased reflectivity for longer wavelengths than the first peak to suppress the third peak ([0047]).
Regarding claim 27, Funabashi further discloses the absorption layer induces a loss in a gain profile of the gain chip for shorter wavelengths than the first peak to suppress the second peak ([0047]).
Regarding claim 28, Funabashi further discloses the absorption layer has a bandgap set to less than a predetermined wavelength to absorb light with wavelengths shorter than the predetermined wavelength and to suppress the second peak ([0043]).
Regarding claim 29, Funabashi further discloses the absorption layer has a bandgap set to less than a predetermined wavelength to absorb light with wavelengths shorter than the predetermined wavelength and to modify a gain profile of the gain chip for shorter wavelengths than the first peak to suppress the second peak ([0043]).
Regarding claim 30, Takabayashi further discloses the active layer comprises a quantum well (Fig. 11A element 16; [0063]) that induces a laser that is amplified between the partially reflective second facet and the first facet with a gain at a predetermined wavelength ([0063]). For the same reasons as outlined above, Sato further discloses forming the first facet as an antireflective facet (Fig. 1 element 5; [0091]).
Regarding claim 31, Takabayashi further discloses the tuner comprises ring-shaped waveguides (Fig. 14 elements 1 and 2) that output the peaks separated by the predetermined wavelength range (Fig. 12), and wherein the predetermined wavelength range is determined by diameters of the ring-shaped waveguides ([0037]).
Regarding claim 32, Takabayashi further discloses respective heaters to control temperatures of the ring-shaped waveguides (Fig. 13A element 7) and to tune the first peak to a single wavelength (Fig. 12).
Regarding claim 33, Takabayashi further discloses a wavelength locker coupled to the tuner and the antireflective first facet to lock the first peak to the single wavelength (Fig. 14 element 10).
Regarding claim 34, Takabayashi further discloses the wavelength locker fine tunes the first peak to the single wavelength based on a temperature around the wavelength locker (Fig. 14 element 10 will inherently select a wavelength based on the temperature around the locker because the refractive index of semiconductor materials has a natural temperature dependence. Accordingly, the optical path length and the corresponding resonant frequency will depend on the temperature around the wavelength locker).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi in view of Sato in further view of Funabashi, as applied to claim 13, and further in view of Gubenko et al. (US 2015/0280402 A1), hereafter Gubenko.
Regarding claim 25, Takabayashi further discloses the partially reflective second facet has a light reflectivity that monotonically decreases with increasing wavelength (Fig. 2C shows a constant reflectance for increasing wavelength and monotonically decreases means always constant or decreasing). Takabayashi in view of Sato in further view of Funabashi do not explicitly disclose the second facet has a tilted antireflective coating. However, Gubenko discloses a second facet with a tilted antireflective coating (Fig. 5; [0044]). The advantage is improved side mode suppression ([0044]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Takabayashi in view of Sato in further view of Funabashi with a second facet with a tilted antireflective coating as disclosed by Gubenko in order to improve the side mode suppression. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828   
09/04/2022